Name: Commission Regulation (EEC) No 1036/91 of 25 April 1991 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: cooperation policy;  tariff policy;  international trade;  political geography
 Date Published: nan

 No L 106/26 Official Journal of the European Communities 26 . 4 . 91 COMMISSION REGULATION (EEC) No 1036/91 of 25 April 1991 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Council Regulation (EEC) No 3412/90 of 19 November 1990 establishing ceilings and Commu ­ nity surveillance for imports of certain products origin ­ ating in Yugoslavia ( 1991 )(2), and in particular Article 1 thereof, Whereas the abovementioned Protocol 1 and Article 1 5 of the Cooperation Agreement provide that the products listed in the Annex hereto are imported exempt of customs duty into the Community, subject to the annual ceiling shown in the Annex hereto, above which the customs duties applicable to third countries may be re-established ; Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; whereas the situation on the Community market requires that cutoms duties applicable to third countries on the products in question be re-established, HAS ADOPTED THIS REGULATION : Article 1 From 29 April to 31 December 1991 , the levying of customs duties applicable to third countries shall be re-established on imports into the Community of the products listed in the Annex, originating in Yugoslavia. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 April 1991 . For the Commission Christian? SCRIVENER Member of the Commission (  ) OJ No L 41 , 14. 2. 1983, p . 2 . (J) OJ No L 335, 30 . 11 . 1990, p . 1 . 26 . 4. 91 Official Journal of the European Communities No L 106/27 ANNEXE Order No d'ordre CN Code Description Ceiling (tonnes) 01.0020    Order urea in aqueous solution    Other  Ammonium sulphate ; double salts and mixtures of ammonium suphate and ammonium nitrate :   Ammonium sulphate   Other :    Ammonium sulphate-nitrate Other  Ammonium nitrate, whether or not in aqueous solution :   In aqueous solution   Other  Mixtures of ammonium nitrate with calcium carbonate or other inorganic non ­ fertilizing substances :   With a nitrogen content not exceeding 28 % by weight   With a nitrogen content exceeding 28 % by weight  Sodium nitrate :   Other fertilizers  Double salts and mixtures of calcium nitrate and ammonium nitrate  Calcium cyanamide  Mixtures of urea and ammonium nitrate in aqueous or amoniacal solution  Other, including mixtures not specified in the foregoing subheadings 3102 10 91 3102 10 99 3102 21 00 3102 29 3102 29 10 3102 29 90 3102 30 3102 30 10 3102 30 90 3102 40 3102 40 10 3102 40 90 3102 50 3102 50 90 3102 60 00 3102 70 00 3102 80 00 3102 90 00 35 925